Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The invention is drawn to an electrified vehicle comprising, among other things, a battery protection device including a first housing portion and a second housing portion each made of a sandwich structure and exhibiting U-shaped profiles, wherein the U-shaped profiles face one another to provide an internal cavity, wherein the U-shaped profiles of the first and second housing portions are arranged substantially 90° relative to one another such that a length dimension of the base of the first housing portion is arranged substantially 90° relative to a length dimension of the base of the second housing portion.
The closest prior art includes Hashimoto et al. (US 2013/0004822) which discloses a vehicle comprising a box-shaped exterior case 80 including a lower case portion 71 and an upper case portion 72 having U-shaped profiles ([0055], Fig. 1).  However, Hashimoto fails to teach or suggest that the U-shaped profiles of the first and second housing portions are arranged 90 degrees relative to one another such that the length of the base of a the first housing portion and the length of the base of the second housing portion are also arranged 90 degrees relative to one another.  Further, none of the prior art teach or suggest the claimed structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937.  The examiner can normally be reached on M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        2/9/2021